Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 27, 2014

                                      No. 04-14-00131-CV

                                 IN THE INTEREST OF I.S.,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02761
                      Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        In this accelerated appeal of an order terminating Appellant’s parental rights, the
reporter’s record was due to be filed with this court on February 17, 2014. See TEX. R. APP. P.
35.1(b).
        On March 5, 2014, after no reporter’s record was filed, we notified court reporter David
R. Zarate that the record was late, and ordered him to file a notification of late record not later
than March 10, 2014, or to file the record by March 17, 2014. After no response was received,
on March 21, 2014, we ordered David R. Zarate to file the record by March 31, 2014, or we
would order him to show cause why he should not be held in contempt for failing to file the
record.
       On March 26, 2014, David R. Zarate filed the reporter’s record in this appeal. Our March
21, 2014 order is satisfied. Appellant’s brief is due on April 15, 2014. See id. R. 38.6(a).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court